Case 6:20-cv-00313-ADA Document1 Filed 04/24/20 Page 1 of 25

UNITED STATES DISTRICT COURT;® PESTS Tero

WESTERN DISTRICT OF TEXAS oe TExae

WACO DIVISION

TRAVIS SHEPPARD
PLAINTIFF

Vv

DENNIS MCAFEE

IN HIS OFFICIAL CAPACITY
AS A HARKER HEIGHTS
POLICE SERGEANT

MICHAEL CHAPMAN
IN HIS INDIVIDUAL CAPACITY

KYLE HAWTHORNE

IN HIS OFFICIAL CAPACITY
AS BRAZOS COUNTY TX
DISTRICT JUDGE

CHANNA BORMAN
IN HER INDIVIDUAL CAPACITY

JANINE CLARK
IN HER INDIVIDUAL CAPACITY

JOHN GAUNTT

IN HIS OFFICIAL CAPACITY
AS BELL CONTY TX
DISTRICT JUDGE

PAUL MCWILLIAMS

IN HIS OFFICIAL CAPACITY
AS BELL COUNTY TX
DISTRICT ATTORNEY
DEFENDANT (S)

MAMAMAAMAAAMNMAMAMAMAMNAMAMNMAMNAMNAMNMAAMAMAMAMAMAADAAN

DEPT

CIVIL CAUSE W2OCA

THE HONORABLE JUDG
ALAN ALBRIGHT

513

JURY DEMAND

 

ORIGINAL COMPLAINT

UNDER 42 USC §1983 & 1985

 
Case 6:20-cv-00313-ADA Document1 Filed 04/24/20 Page 2 of 25

JURISDICTION / VENUE

The US District Court - Western District of Texas, is the proper venue,
retains subject matter jurisdiction, and has personal jurisdiction over all

parties. Plaintiff demands trial by jury.

WHAT IS THIS CASE ABOUT

The State of Texas accused Travis Sheppard, of attempting to murder a
Brazos County Judge and her family, after an unfavorable ruling in her
Court, stemming from a DPS Officer having sex with the plaintiffs wife in

front of plaintiffs (5) year old daughter.

1. The State of Texas placed a $500K bond on Travis Sheppard,
arrested, and kept plaintiff incarcerated in the Bell County Jail, from
his original arrest date of June 9th 2018, until his 5 yr deferred plea

and probated release on March 14th 2019.

2. The filing agency was the Texas Department of Public Safety, and the

prosecutor assigned to the case, was ADA - Paul McWilliams.
Case 6:20-cv-00313-ADA Document 1 Filed 04/24/20 Page 3 of 25

PLEASE SEE SCREEN SHOTS BELOW

FANT _

vt -——
SUBSCRIBED AND SWORN TO DY SAID AFFIANT ON THIS TUE y2 DAY OF use » 2018.
“ “ns

   
  

et
. 2 Pee District Court
BELL COUNTY. TEXAS

THE STATE OF TEXAS $ DOCKET #

COUNTY OF BELL § COURT: eee
EVIDENTIARY. SEARCH WARRANT
{Article 19.02(10), Texas Code of Crhutnal Procedure}

‘The Sate of Texas: Te the Sheriff or any Peace Officer of BELL Counly, Texas. of any Peace Officer of the State of Texas: Whereas,
the affiant whose name appears on the afTidavit ottached hereto is a peace ollicer under the taws af Texas.snd did heretofore this day
sutseribe and swear to said affidavit, aad whereas find (hat the verified feet stated by alfiant in said affidavit show that affiznt bas
Probable cause for the betief he/she expecsaes hercin and establishes existence of proper grounds (or ts uance of this Warrang

Now, you arc led to enter ibe au IL place, premises andor vehicles, described In said affidavit. to-wlt: A house
located in the City of Harker Heights, Dell County, Texas, a singly story residential structure with a known address of 103 Castall Circle
Harker Heights, Texas. The suspected place has 0 grayish brown composition roof and has a pink coloced brick fagnde bordered in an
off white trims, ‘The residence faces north towards Cattell Circte, and the garage faces west towards Crowfoot Drive. The framt glass
storm door has a personalized dece} “No Solicitors, please don’t ring the bell and make this awkward". To the right of the most nurthem
window is a white stone marker intaxed in the brick in back tetteting the 3103. Belt County Appraisal District reports "Danny Sheppard”
aw the current ownce (2018) of the property. The geogrephic id 0912880858 (Bell County)

Said suspected place, in addition to the foregoing descripsion, siso iachudes all other buildings. structures, plsecs on said premises and
whhin the curtilage. if said promises is a residence, thot sre found 40 be under the coarl of the suspected party pamed below and in,
an, of arotind which said suspected party may reasonably reposit or secrete property that is the abject af the search requested herein.

Also if found on or aboat the premises as described above, a 208 black Corvette with Texss Registration KEZ0345. Uhe evidence
described below and sought pursuant to this warrast request may be readily contalned and concealed in said wehicte.

At said places you shall scarch fir and, if same be foumd, seize and being before me the property described én the nffidavil, towit any
and afl computers, computer equipmesl, and carry ing bag {s). ard assaciated peripheral devices iactudiag a persomil laptop computers
dhe Actor had access to. or any device used by Travis Sheppard, including items capable af storing ciecirenic data. and its cloctronic
content including. but nui Emited to communications of co-conspirators, stotives for the attentpied homicide of Janine Clark, David
Datey or Wendy Wood Floncerling and planning of the auempud homicide such as the fallowing: photographs, short videns, other
electronic data and voice communication os well as internal memory of recurs reecived, data downloaded From che internet, pictures.

eae
Case 6:20-cv-00313-ADA Document1 Filed 04/24/20 Page 4 of 25

 

 

 

 

 

 

 

 

 

 

 

T ; 8 |
2 > g 2
3 ~
g gle Pay 8 dG
a g i3 « : i
st f WM Es z: = 3
| ce S Ee * é
gS = 2E sO id |
my a3 2 sé! gf 3 (8 |
geeg]R 826) 32, 2
Le ORGS 2 1s,
(ib Bg RE Re aloo: ja
2 ¢1/Q9 2 OE a
EF Fig £] a}3 a |e
ce | zie gots
a = |
2! & ;
Fro i
#1 €& i {
OEFENDANT SHEP?, os
ARD, TRAWISOE ' “
Onno. ct & nézauanton AAC se SEX Aae ot 1/1/1980
iD 6/s2/2088 RUNG AGENCY Texas
soiam vens eas Department Of Publ Safety OFFENSE NO,
COMPLAINANT/VICTIN Wendy Hencerting CAUSE NO.
COAIEFENDANTIS} 4
OATE OF OFFENSE 6/9/2014
Un THE NAME ARO BY THE AUTHORITY O: THE STATE OF TEXAS: G2 AUS
BEPORE ME. i ty, On th ao
even von ean wont ene th day af kine 2018. nersonain Appatted Adam Sisseil whic, aire being by
fem, Thad RO0d tance: to bok that at . p
Rete 2018, and before the maling ang filing of this Complauyt, the Eeunty gf Ci meee an Dn oeapowt the smveoy

 

 

 

HISTORY
1. On Saturday June 9th 2018 at or around 11PM CST - SGT Murry

of the Bell County Sheriff's department was recorded on a body
cam, conspiring with defendant DPS Thomas Chapman to

manufacture a crime, and stage the arrest of the plaintiff in this

instant case.

2. Bell County deputy Sheriff - Thomas Priori - contacted Bell
County TX digital forensic analyst - Shawn Richeson - and stated

in an audio recording with Richeson on 01/17/2020 - that he had
Case 6:20-cv-00313-ADA Document 1 Filed 04/24/20 Page 5 of 25

participated in & recorded the meeting - with defendant DPS

Chapman & others - on 06/09/2018 in Bell County Texas.

BACKGROUND

3. Plaintiff Travis Sheppard - was married to DPS employee Janine

Clark.

4. Approximately (3) weeks before the above mentioned arrest,
plaintiff Travis Sheppard moved for a TRO in Judge Wendy
Hencerling's Court in Brazos County TX, stemming from

plaintiffs (5) year old daughters cries & plea of abuse.

5. The (5) year old victim {plaintiffs daughter} - was complaining of
DPS Officer's - Daley & Clark - sexually abusing her in violation

of Sec. 22.11. - INDECENCY WITH A CHILD.

 
Case 6:20-cv-00313-ADA Document 1 Filed 04/24/20 Page 6 of 25

PLEASE SEE SWORN AFFIDAVIT OF RITA SHEPPARD BELOW

z 5 -
z

i

NOTICE: THIS DOCUM
CONTAINS: SENSITIVE DA TA .
NO. 17-901763-CVD-85

IN THE INTEREST OF INTHE DISTRICT COURT

BBC. 85° JUDICIAL DISTRICT

§
5
A CHILD ; BRAZOS COUNTY, TEXAS
PETITIONER'S SUPPORTING AFFMAVIT

Rita Sheppard eppesred in person before me todaiy end stated underoath:

“My name is. Rita Shopper T am above ths age of eighteen years, and I om fully
competent to make this affidavit, The facts stated in this affidavit are within my personal
knowledge and are true and ponet

 

 

 

“lam Brynnlee’s % dmother, Brynnlee has tly become a Very vestless sleeper.
She kicks, fights and screams norno no stop thr out the night.

 

Tate at night on May! 5, shy son, Travis Sheppard asked me to some to Brynniee to listen
to what Brynniee was saying. Bryanlee stated that she was in bed with Mommy and David and
stated further that “mommy jason bottom snd David was on top of her and they were slepping
Inees really hard." She suated mommy was going oh of ob moaning and yes yes yes.

Brynnice. stated that sho waa scarred ‘to..go back to her moms because she wasn't
Supposed to tell what happened. She asked us to please not ll Momnny what she has told us

: Rita Sheppard fF
SIGNED under oath before me oa _ Wane 1 2018
Teal ped
weeny lie Juke

. HOT ROSERTS i
degrees : Notary Public, Stitedf'Rexas
Devernier 21,202) :

 

 

 

 

 

 

 

 

 

 

1. Plaintiff contacted the Harker Heights Police Department, and

made a criminal complaint against DPS Officer's Daley & Clark.
Case 6:20-cv-00313-ADA Document 1 Filed 04/24/20 Page 7 of 25

2. Harker Heights Police - Sgt Dennis Mcafee - arrived at the
Sheppard household, then obtained the statements of Travis and

Rita Sheppard.

3. Dennis Mcafee refused to take a statement from the victim,
because the criminal actors in the sexual abuse - Daley & Clark -

were both employed by the Texas Department of Public Safety.

4. Dennis Mcafee threatened plaintiff with charging him with a
terroristic threat after the plaintiff exhibited an emotional rant
about his (5) year old daughter not wanting to be further abused by

DPS Daley & Clark.

5. Upon advise of counsel, plaintiff obtained an emergency TRO in

Judge Wendy Hencerling's Court.

6. Judge Wendy Hencerling conducted a TRO dissolution proceeding

on May 14th 2018.
Case 6:20-cv-00313-ADA Document 1 Filed 04/24/20 Page 8 of 25

7. Judge Wendy Hencerling heard all the elements of a sexual abuse

during the TRO dissolution proceeding.

8. An audio recording was made of Judge Wendy Hencerling on May
14th 2018, whereas she was heard flirting with DPS Officer David

Daley.' {The same man having sex with plaintiffs wife}

9. The 22.11 violation was quickly buried by Wendy Hencerling, and
plaintiff Travis Sheppard was ordered to return his (5) year old
victim child back to DPS Daley & Clark, in spite of her cries for

protection from DPS Daley & Clark.

10. Multiple body cam recordings made by the Bell County arresting
officers that subsequently arrested Travis Sheppard, were acquired

through a FOIA request by KBTX newscaster Rusty Surette.”

 

1 Pamily Court Hearing 05-14-2018.mp3

? https: //www. kbtx, com/content/news/Father-files~formal-complaints~against—local~judge-
and-attorney-526666231 .html
Case 6:20-cv-00313-ADA Document 1 Filed 04/24/20 Page 9 of 25

11.The Sheppard family hired Bell County resident - Shawn Richeson
and his Company Click a Nerd to recover and enhance evidence

supplied KBTX by the State of Texas.

12. Richeson discovered in one of the body cam videos shot by Bell
County Deputy Thomas Priori on 06/10/2018, that comments were
made by DPS Officer Michael Chapman {defendant} - raising

suspicion of a DPS setup, and a Bell County cover-up.

13. On 06/10/2018 - DPS Officer Michael Chapman was speaking to
a group of Bell County Law Enforcement about issuing a BOLO
report for his friend DPS Officer David Daley, in such a way as to

not be "suspicious to his chain of command".

Derease VIEW HERE:

https: //www.youtube.com/watch?v=aZJ-JDpy_NE
TIME MARKER 30:30
Case 6:20-cv-00313-ADA Document1 Filed 04/24/20 Page 10 of 25

1. DPS Officer Michael Chapman is a friend of DPS Officer David
Daley, the Texas Trooper having the affair with plaintiffs wife, DPS

Janine Clark.

2. Defendant - DPS Michael Chapman patrols in Bell County TX,

whereas DPS David Daley patrols in Brazos County TX.

3. DPS Michael Chapman ordered the Bell County Sheriff to arrest
Travis Sheppard and seize plaintiffs personal property in violation of

plaintiffs 4th amendment right.
Case 6:20-cv-00313-ADA Document1 Filed 04/24/20 Page 11 of 25

4. DPS Officers {defendant} Michael Chapman & DPS David Daley
were so concerned about getting caught by their superiors, they used

DPS Officer Chapman's personal cell number.

PLEASE SEE SCREEN SHOT BELOW

 

ae, ig fae foe
(LILES) Officer Safety - SHEPPARD

B

       
    

 
 
   

  

STOCK Phete
mis Ainek Ferd Explorer
TALD: SPI

 

 

 

 

 

     
 
 
 

Sad ws cere

rity iacarrientey pray has pelea
time it rioceattnd SHEPARD should be

approx hed sth

Hous ef Comadk Trager Michael Chaprian, YY. 24)- G85?

 

 

£2512) ey RRS ai :
BOLO REPORT DEPICTS - (832) 741-3652 - WHICH TRACES TO THE PERSONAL
CELL PHONE NUMBER OF DPS - DEFENDANT MICHAEL CHAPMAN.

 

5. It has been conclusively established that DPS David Daley and DPS
Janine Clark had illegally intercepted the iTunes account’ of plaintiff
Travis Sheppard and relayed the illegal intercept to DPS defendant

Michael Chapman.

 

A travshep7822@gmail.com - Itunes Login - Travis Sheppard
Case 6:20-cv-00313-ADA Document1 Filed 04/24/20 Page 12 of 25

6. DPS - David Daley - illegally intercepted & used the text message
communication from Travis Sheppard to his friend James Shaw, to
alert Bell County resident - DPS - Michael Chapman - that he would

be leaving Bell County Texas on the way to Brazos County.

7. DPS - Adam Russell - testified at a grand jury in Bell County Texas

that Travis Sheppard "Threatened to kill Wendy Hencerling".

8. Anthony Jannotti - STATES ONLY WITNESS - claims no such

threat ever occurred.

9. Forensic expert - Richeson reached out to a private investigator in

Brazos County Texas by the name of Bryan Schwartz.

10. Investigator Schwartz said a HH Officer who had taken Jannotti's

statement is heard "twisting his statement" in a body cam video.
Case 6:20-cv-00313-ADA Document 1 Filed 04/24/20 Page 13 of 25

PLEASE SEE FACEBOOK - PM BELOW

SUNDAY - 01/19/2020 - 14:09 HBR
@ Bryan Schwartz

Yes it is. I've said that all along. Also the HH officer
who took The statement from Janotti. He is heard on
the BCV twisting his statement and teiling Bell County
Officers that Travis was going to go to the courtroom
and shoot it-up and the judge. That was never seid by
Janotti. Yall are going the right direction now.

 

The ranger never recorded his statement with
Hencerling. I think that is where everything really
8 went cut of control

There also seems to be a reporter named David Flash.

He is her locally and is really storing things up about

corruption in the system here. He might be worth
@ reaching out to help tell the store.

 

 

 

 

ok Bryan Schwartz
‘ BSTG Investigations Owner/Manager

t

 

Experience

Owner/Manager
BSTG Investigations
Aug 2014 ~ Present - 5 yrs 8 mas

 

Private Investigator
Peel & Associates Investigative Research Group
Der 2613 - Aug 2014 «9 mos

Chief Investigator
Brazos County District Attorney's Office
Apr 2004 ~ Dec 2013 - 9 yrs 9 mos

 

Detective
College Station Police Department
May 1996 ~ Apr 2004 - 8 yrs

 

 

 

 
Case 6:20-cv-00313-ADA Document1 Filed 04/24/20 Page 14 of 25

1. On 12/27/2019 - Danny Sheppard {plaintiff Travis
Sheppard's Father} delivered the sworn affidavit
executed by Anthony Jannotti - to the Harker Heights

Police Department, by delivering it in person.

2. On 12/27/2019 - Shawn Richeson contacted SGT King
of the Harker Heights Police Department with the
Sheppard family, to peacefully assemble and air a

grievance.

3. During that 12/27/2019 conversation, Richeson told SGT
King that the States only witness Anthony Jannotti
executed the affidavit shown below, and that it totally
contradicts the States theory of retaliation against Judge

Wendy Hencerling.

4, During that 12/27/2019 conversation, SGT King claimed

he intended to destroy that affidavit.
Case 6:20-cv-00313-ADA Document1 Filed 04/24/20 Page 15 of 25

Dercase LISTEN HERE:

https://www. youtube. com/watch?v=WqZrZeGPogU
TIME MARKER 0:0

 

42 USC §1983 VIOLATIONS

 

In any § 1983 suit, the plaintiff must establish the state of mind required to
prove the underlying violation.” Board of County Com'rs of Bryan County,
Ok. v. Brown, 520 U.S. 397, 405 (1997) (quoting Daniels v. Williams, 474
U.S. 327, 330 (1986)); see also Jordan v. Fox, Rothschild, O’Brien &
Frankel, 20 F.3d 1250, 1277 (3d Cir. 1994) (noting that “section 1983 does
not include any mens rea requirement in its text, but the Supreme Court has
plainly read into it a state of mind requirement specific to the particular

federal right underlying a § 1983 claim”).

1. Addressing the "mens rea" requirement first of SGT Dennis Mcafee

of the HHPD.

2. Dennis Mcafee is recorded manipulating the States witness { Anthony

Jannotti} into creating a false complaint, to trump up a phony
Case 6:20-cv-00313-ADA Document1 Filed 04/24/20 Page 16 of 25

retaliation against a Texas judge - in order to arrest Sheppard and to

obfuscate for the DPS.

3. Dennis Mcafee was retaliating against plaintiff Sheppard as a result of
Sheppard lodging a complaint to HHPD internal affairs, stemming

from Mcafee's refusal to interview Sheppard's (5) year old daughter.

4. SGT Mcafee knew or should have known that he was required to take
the victims statement directly from plaintiffs (5) year old daughter,
that cried out for help, in relation to her trauma stemming from her

sexual abuse experienced from DPS Officer Daley & Clark.

5. SGT Dennis Mcafee's conduct - set in motion a chain of events that
ultimately resulted in a 10 month unjust incarceration of the plaintiff,

and the plaintiff losing custody of plaintiffs child.

HHPD - SGT Dennis Mcafee was acting under color of law and authority
granted him by the State of Texas, when he violated the plaintiffs civil

rights.
Case 6:20-cv-00313-ADA Document1 Filed 04/24/20 Page 17 of 25

6. Addressing the "mens rea" requirement of DPS Michael Chapman.

7. The body cam video says it all. Defendant Chapman was assisting his
DPS buddy {DPS David Daley} and his buddies girlfriend in a
divorce proceeding, using Texas DPS State resources in a felonious

manner.

District Attorney Paul McWilliams threatened Sheppard with staying in
jail indefinitely under a $500K bond, unless & until - Sheppard plead to

the phony 36.06 retaliation charge.

It is important to note that DA McWilliams contacted the fake victim
Wendy Hencerling and defendant John Gauntt, and & conspired to

suborn perjury.

Specifically, DA McWilliams told the fake victim - Wendy Hencerling -
to lie under oath in the 27th judicial district, during a bond reduction
hearing, and claim the plaintiff in this instant case threatened to murder

her and her family, and she heard that from Texas Ranger Joshua Ray.
Case 6:20-cv-00313-ADA Document 1 Filed 04/24/20 Page 18 of 25

When Joshua Ray was contacted for questioning, no evidence was ever

produced, that any such conversation had ever occurred.

In fact, to the contrary, DA McWilliams & fake victim, Wendy
Hencerling - made the entire thing up with the assistance and in

conspiracy with defendant Gaunt.

District Attorney Paul McWilliams is known to withhold exculpatory

evidence, and suborn perjury. {Plcase See TCCA Opinion} 4

District Attorney Paul McWilliams never presented the States only

witness Anthony Jannotti to the grand Jury.

Paul McWilliams knew that he would be suborning perjury this time,

with a loose cannon, and he would be cold busted.

 

4 In the Court of Criminal Appeals of Texas, cause No. WR-80,713-02 - The judgment in
Cause No. FR 63436-B - styled The State of Texas v George Robert Powell, III, in the 27th
District Court of Bell County is set aside, and Applicant is remanded to the custody of
the Sheriff of Bell County to answer the charges as set out in the indictment.
Case 6:20-cv-00313-ADA Document1 Filed 04/24/20 Page 19 of 25

Paul McWilliams was aware of the illegal intercept of plaintiffs Itunes

account and violation under 18 USC § 1030.

Paul McWilliams entire case hinged on the testimony of (1) person and

(1) person only.

ANTHONY JANOTTI

THE STATES STAR & ONLY WITNESS

ANTHONY JANNOTTI

Anthony Jannotti supplied his sworn affidavit below to Shawn Richeson

on December 21st 2019 and stated “As GOD as my witness, at no time in history did
Travis tell me he was going to harm Wendy Hencerling or her family. I never told the district
attorney, grand jury or any other person that Travis Sheppard was going to harm Wendy Hencerling
or her family."
Case 6:20-cv-00313-ADA Document 1 Filed 04/24/20 Page 20 of 25

ANTHONY JANOTTI'S - AFFIDAVIT BELOW

 

AFFIDAVIT
STATE OF TEXAS - COUNTY OF BELL
CAUSE NO 312050C - TRAVIS SHEPPARD - V - WENDY HENCERLING

§

My name is - Anthony Jannotti - I am over the age of 18, I am fully
competent to make this affidavit. The facts in this affidavit are within my
personal knowledge and are true and correct. | live in Harker Heights Texas
and am expected to testify in cause no, 313050C in the 169th Judicial
District. 1 personally witnessed Travis and his friends James and Heather
pack James' SUV with Travis' household items, to prepare for Travis’ move
to James’ home in Bryan Texas, on Saturday the 9th day June 2018. Travis
had been drinking, and did not drive the SUV, he was a passenger. As GOD
as my witness, at no time in history did Travis tell me he was going to harm
Wendy Hencerling or her family. 1 never told the district attorney, grand
jury or any other person that Travis Sheppard was going to harm Wendy

Hencerling or her family.

Ze Jannotti

Signed under oath before me on this 2ist day of

 

Not/dry Public
State of Texas

    
 
     

Erik Seyastts
Commission & 19146788-8
Sy Commiselan Expitas
February 27, 2022

 

 

 

 
Case 6:20-cv-00313-ADA Document 1 Filed 04/24/20 Page 21 of 25

VIOLATION UNDER 42 U.S. CODE § 1985

A prima facie case has been established against defendants Channa

Borman, Janine Clark & Kyle Hawthorne, for their conspiring of

impeding, hindering, obstructing, and punishing the plaintiff, in

retaliation against the plaintiff, with their misguided malice, by

manufacturing a crime.

Defendants Hawthorne, Clark & Borman caused to be issued, an

arrest warrant against Travis Sheppard {couched as a bench warrant},

to extradite Travis Sheppard to Brazos County, TX for unpaid child

support.

 

Booking #: 296407
Facility:

SHEPPARD, TRAVIS DEAN

 

De eee
Booked: 07/10/2018

White Male 6° 170 Ibs

 

PLEASE SEE SCREENSHOT s) BELOW

Released: 08/02/2018

   

 

 

Brown
58329 Hazel
O1/01/1980
HARKER HIGHTS, TX 76548 i
| ; 5
aed
Warrant & Charge Tesuing Auth Offense Dale Gondliype  Fine/Crt Costs Disposition
17-001783-CVD-85 BENCH WRNT/CHILD SUPPORT s50C Transfarmed To Ciher Agency
OPS 180863 BELL COMRNT/CBSTRUCTION OR RETALIATION BELLCO paisetanl Transterred To Other Agency
Cash of Surety
605018001565 BELL COAWRNT:TERRORISTIC THREAT OF FAMILY/HOUSEHOLD: BELL CO 10.900 06 Transferred To Other Agancy
Casn of Surety
8CS018961570 BELL COMRNTITERRORISTIC THREAT OF FAMILY/HOUSEHOLD: BELL CO ine oo Transferred To Other Agency
ot Surety
BCSD18001576 BELL COAWWRNTTERRORISTIC THREAT AGAINST PUBLIC SERVANT BELL CO 10,000 00 Transferred To Other Agemy

 

 
Case 6:20-cv-00313-ADA Document1 Filed 04/24/20 Page 22 of 25

Defendants Borman, Clark & Hawthorne all knew that Travis

Sheppard had never missed a child support payment, and just made it up.

 

 

to the Court thal thera. is now.
Ee BBC. A
‘ dawn for

 

 

 

 

 

 

On February 14th 2020 in the 85th Judicial District in Brazos County
Texas, defendant Borman was placed under oath in a motion to disqualify
Borman, and proved up all of the elements of the 42 USC 1985 violation,

against defendant Clark, Borman and Hawthorne.
Case 6:20-cv-00313-ADA Document1 Filed 04/24/20 Page 23 of 25

DAMAGES

Plaintiff seeks actual damages against all defendants, jointly & severely,
for the damage caused to his person and property, in the amount of
$12,000.00, stemming from plaintiffs arrest, and search warrant executed
on plaintiffs home and vehicle. Plaintiff seeks $80,000.00 in special
damages from all defendants jointly & severely, for plaintiffs 10 month
unlawful incarceration in the Bell County Detention Center. Plaintiff
seeks punitive damages against all defendants jointly & severely, in the
amount of $10,000,000.00 against each defendant, for the violation of
plaintiffs civil rights. Plaintiffs seek reimbursement for cost of Court and

attorney fees, if any.

Respectfully filed with this honorable Court this Friday the 24th day

of April - 2020.

Travis Shefpard
1906 Twilight Drive
Killeen, TX 76543

travis@clickanerd.com
(254) 230-9311
Case 6:20-cv-00313-ADA Document 1 Filed 04/24/20 Page 24 of 25

JS 44 (Rev. 06/17)

provided oy
purpose o:

Attachment 7 - Civil Cover Sheet & Instructions

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor ees the Ging and service of pleadings or other papers as ae by law, except as
epter

y local rules of court. This form, approved by the Judicial Conference of the United States in
initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

DEFENDANTS DENNIS LEE MCAFEE

[ (a) PLAINTIFFS TRAVIS DEAN SHEPPARD

(b) County of Residence of First Listed Plaintiff

BELL COUNTY TX

mber 1974, is required for the use of the Clerk of Court for the

 

107 STONE CANYON CT
HARKER HEIGHTS 76548

DOB: Dec 15 1964

County of Residence of First Listed Defendant

TXDL: 0010984195

BELL COUNTY TX

 

(EXCEPT IN U.S. PLAINTIFF CASES)

(IN U.S. PLAINTIFF CASES ONLY)

(c) Attomeys (Firm Name, Address, and Telephone Number)

NOTE:
THE TRACT

Attormeys (If Known)

 

OF LAND INVOLVED.

IN LAND CONDEMNATION CASES, USE THE LOCATION OF

 

Il. BASIS OF JURISDICTION (Place an "X" in One Box Only)

 

Il. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff

 

 

 

 

 

 

 

 

 

(For Diversity Cases Only) and One Box for Defendant)
O11 U.S. Government [93 Federal Question PTF DEF PIF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State @ i} Oo oO
of Business In This State
(2 U.S. Government O14 Diversity Citizen of Another State O12 OC 2 Incorporated and Principal Place Os O35
Defendant (Indicate Citizenship of Parties in Item IE) of Business In Another State
Citizen or Subject of a O3 (OF 3 Foreign Nation Os 6
Foreign Country
IV. NATURE OF SUIT (Place an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.

I CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
(110 Insurance PERSONAL INJURY PERSONAL INJURY | [625 Drug Related Seizure (1422 Appeal 28 USC 158 7 375 False Claims Act
(120 Marine (2 310 Airplane (0 365 Personal Injury - of Property 21 USC 881 |) 423 Withdrawal D0 376 Qui Tam (31 USC
(1130 Miller Act (2) 315 Airplane Product Product Liability (1690 Other 28 USC 157 3729(a))

(2 140 Negotiable Instrument Liability (0 367 Health Care/ D0 400 State Reapportionment
(150 Recovery of Overpayment |[0] 320 Assault, Libel & Pharmaceutical D 410 Antitrust
& Enforcement of Judgment Slander Personal Injury (1820 Copyrights 0 430 Banks and Banking
(71151 Medicare Act [1 330 Federal Employers’ Product Liability (830 Patent 0 450 Commerce
(71152 Recovery of Defaulted Liability 1 368 Asbestos Personal (1835 Patent - Abbreviated 0 460 Deportation
Student Loans (0 340 Marine Injury Product New Drug Application |[1] 470 Racketeer Influenced and
(Excludes Veterans) [345 Marine Product Liability (1 840 Trademark Corrupt Organizations
(1 153 Recovery of Overpayment Liability PERSONAL PROPERTY O 480 Consumer Credit
of Veteran’s Benefits (0 350 Motor Vehicle (0 370 Other Fraud (9710 Fair Labor Standards (1861 HIA (1395) 0 490 Cable/Sat TV
(2 160 Stockholders’ Suits (1 355 Motor Vehicle (1371 Truth in Lending Act (862 Black Lung (923) 2 850 Securities/Commodities/
(190 Other Contract Product Liability (2 380 Other Personal (720 Labor/Management (863 DIWC/DIWW (405(g)) Exchange
(01195 Contract Product Liability |[1) 360 Other Personal Property Damage Relations 864 SSID Title XVI 1 890 Other Statutory Actions
196 Franchise Injury (385 Property Damage (1740 Railway Labor Act (2865 RSI (405(g)) O21 891 Agricultural Acts
() 362 Personal Injury - Product Liability (751 Family and Medical 1 893 Environmental Matters
Medical Malpractice Leave Act 1 895 Freedom of Information
REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _|[)790 Other Labor Litigation FEDERAL TAX SUITS Act
(1210 Land Condemnation 440 Other Civil Rights Habeas Corpus: (1791 Employee Retirement 1870 Taxes (U.S. Plaintiff D1 896 Arbitration
(220 Foreclosure (C) 441 Voting (463 Alien Detainee Income Security Act or Defendant) 0 899 Administrative Procedure
(71230 Rent Lease & Ejectment |] 442 Employment [91510 Motions to Vacate (1871 IRS—Third Party Act/Review or Appeal of
(2) 240 Torts to Land (2 443 Housing/ Sentence 26 USC 7609 Agency Decision
0 245 Tort Product Liability Accommodations (530 General 0 950 Constitutionality of
(1) 290 All Other Real Property (CJ 445 Amer, w/Disabilities -][[] 535 Death Penalty IMMIGRATION State Statutes.
Employment Other: [ 1462 Naturalization Application
(C) 446 Amer. w/Disabilities - |] 540 Mandamus & Other | (1465 Other Immigration
Other (2 550 Civil Rights Actions
(CO 448 Education (0 555 Prison Condition
1 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an “X” in One Box Only)

Oi! Original
Proceeding

Brief description of cause:

(2 Removed from
State Court

(0 3. Remanded from
Appellate Court

C4 Reinstated or

VI. CAUSE OF ACTION

Reopened

(0 5 Transferred from
Another District

(specify)
Cite the "g Geil Sanneengg ye you are filing (Do not cite jurisdictional statutes untess diversity): 42 USC 1983

Transfer

C6 Maltidistrict
Litigation -

8 Multidistrict
Litigation -
Direct File

 

cAvil vicoghts

 

 

 

 

 

 

 

VIL. REQUESTED IN (J CHECK IF THIS IS A CLASS ACTION DEMAND $2,092,000.00 CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Hryes CNo
VIII. RELATED CASE(S)
IF ANY (See instructions): Wy GE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

Rev. Ed. October 26, 2017

45
Case 6:20-cv-00313-ADA Document 1 Filed 04/24/20 Page 25 of 25

 

INTAKE COPY

FILING FEE RECEIPT COPY

DUPLICATE

Court Name: TEXAS WESTERN
Division: 6
Receipt Number: 600026621
Cashier ID: Idiaz

_ Transaction Date: 04/24/2020
Payer Name: TRAVIS SHEPPARD

 

CIVIL FILING FEE
For: TRAVIS SHEPPARD
Amount : $400 .00

 

PAPER CHECK

Remitter: TRAVIS SHEPPARD
Check/Money Order Num: 0537038960
Ant Tendered: $400.00

 

Tota) Due: $400.00
Total Tendered: $400.00
Change Amt: $0.00

CIVIL FILING FEE FOR
DTXWE20CV000313-001

 
